          Case 1:18-cr-00230-RA Document 98 Filed 09/08/20 Page 1 of 1




Donald D. duBoulay                                           305 Broadway, Suite 602
 Attorney at Law                                             New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                             September 7, 2020

The Honorable Ronnie Abrams
United States District Judge                               Application granted.
Southern District of New York
Thurgood Marshall                                          SO ORDERED.
United States Courthouse
40 Foley Square
New York, New York 10007
                                                           _____________________
Re: United States v. Gerson Cabrera
                                                           Ronnie Abrams, U.S.D.J.
       18 Cr. 230 (RA)
                                                           September 8, 2020
Dear Judge Abrams:

        I write on behalf of Gerson Cabrera the defendant in the above referenced matter, to
respectfully request that the Court So Order Pre-trial services to return Mr. Cabrera’s passport, as
this matter has been concluded.


                                                     Respectfully submitted,
                                                           /s/

                                                     Donald duBoulay

cc: Ryan B. Finkel, AUSA
    Rena Bolin, PTO
